Citation Nr: 1500193	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a higher initial disability rating (or evaluation) for the service-connected lumbar degenerative arthritis status post L4-S1 posterior lumbar interbody fusion (PLIF) and spinal cord stimulator (hereinafter "back disability") in excess of 10 percent for the period from April 22, 2009, and in excess of 20 percent from December 6, 2012.

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected right lower extremity radiculopathy.

3.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected left lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1989 to March 1990, and from November 1991 to April 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2009 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2009 rating decision, in pertinent part, granted service connection for a back disability, right lower extremity radiculopathy, and left lower extremity radiculopathy, assigning initial 10 percent disability ratings for each disability, effective April 22, 2009 (the day after the Veteran's separation from active service).  The July 2013 rating decision, in pertinent part, created a "staged" initial rating of 20 percent for the back disability from December 6, 2012 (the date of the December 2012 VA examination).

Pursuant to the August 2014 Board remand instructions, the Veteran's Social Security Administration (SSA) disability records were obtained and associated with the claims file.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

As discussed in further detail below, the Board finds that the initial disability ratings assigned by the RO did not adequately reflect the distinct time periods ("stages") where the service-connected right and left lower extremity radiculopathy exhibited symptoms warranting different ratings.  As such, the Board finds that disability ratings in excess of 10 percent are not warranted for the initial rating period prior to December 6, 2012, but that the Veteran is entitled to 20 percent disability ratings from December 6, 2012 (the date that it is ascertainable the Veteran is entitled to the higher ratings).

In the March 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the local RO in Roanoke, Virginia (Travel Board hearing).  The Veteran did not report for a scheduled Board hearing in June 2014 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R.		 § 20.704(d) (2014).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  For the initial rating period from April 22, 2009 to December 6, 2012, the Veteran's back disability has been manifested by at worst 88 degrees limitation of flexion, and combined range of motion of 178 degrees, with symptoms of painful motion, weakness, stiffness, and fatigue. 

2.  For the initial rating period from April 22, 2009 to December 6, 2012, the Veteran's back disability has not been manifested by incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  For the initial rating period from December 6, 2012, the Veteran's back disability has been manifested by forward flexion to 45 degrees, objective evidence of painful motion, interference with sitting, standing, and weight-bearing, difficulty ascending and descending stairs, and muscle spasms and guarding severe enough to result in an abnormal gait. 

4.  For the initial rating period from December 6, 2012, the Veteran's back disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, or forward flexion of the thoracolumbar spine to 30 degrees or less.

5.  For the initial rating period from April 22, 2009 to December 6, 2012, the Veteran's right and left lower extremity radiculopathy has been manifested by pain, mild paresthesias, dysesthesias, and numbness, normal (5/5) muscle strength except for the extensor halluces longus muscle noted as diminished muscle strength of active movement against some resistance (4/5), hypoactive (+1) deep tendon reflexes, normal sensation to light touch and pinprick, and no muscle atrophy or nerve root involvement, more nearly approximating mild incomplete paralysis of the sciatic nerve.

6.  For the initial rating period from April 22, 2009 to December 6, 2012, the Veteran's right and left lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

7.  For the initial rating period from December 6, 2012, the Veteran's right and left lower extremity radiculopathy has been manifested by severe constant pain, paresthesias, dysesthesias, and numbness, normal (5/5) muscle strength, normal (2+) deep tendon reflexes, normal sensation to light touch, and no muscle atrophy or nerve root involvement, more nearly approximating moderate incomplete paralysis of the sciatic nerve.

8.  For the initial rating period from December 6, 2012, the Veteran's right and left lower extremity radiculopathy does not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the initial rating period from April 22, 2009 to December 6, 2012, the criteria for a disability rating in excess of 10 percent for the back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).   

2.  For the initial rating period from December 6, 2012, the criteria for a disability rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).   

3.  For the initial rating period from April 22, 2009 to December 6, 2012, the criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A.	 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from December 6, 2012, the criteria for a disability rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A.		 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

5.  For the initial rating period from April 22, 2009 to December 6, 2012, the criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A.	 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

6.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from December 6, 2012, the criteria for a disability rating of 20 percent, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in May 2009, prior to the initial adjudication of the claims in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Further, as the issues come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, SSA disability records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2009, April 2012, and December 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Veteran was offered the opportunity to testify at a Board hearing, but did not report for the scheduled Board hearing in June 2014.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,	 12 Vet. App. 119, 126 (1999).  The Board has considered, and maintained, the currently assigned "staged" ratings of a 10 percent rating for the period prior to December 6, 2012 and a 20 percent rating from December 6, 2012 for the back disability.  Further, the Board finds that "staged" ratings of 10 percent ratings for the period prior to December 6, 2012 and 20 percent ratings from December 6, 2012 (the date that it is ascertainable the Veteran is entitled to the higher ratings) for the right and left lower extremity radiculopathy are warranted.

Initial Disability Ratings for a Back Disability

The Veteran is in receipt of a 10 percent initial disability rating for the rating period from April 22, 2009 to December 6, 2012 and a 20 percent disability rating from December 6, 2012 for the back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the service-connected back disability has been manifested by more severe symptoms than that contemplated by the 10 and 20 percent "staged" disability ratings assigned.  In the March 2010 notice of disagreement, the Veteran contended that she is entitled to a higher disability rating because the chronic low back pain tremendously limits the ability to do everyday things and she has been taking high doses of pain medication for years.  The Veteran contended that she is unable to get out of bed some days due to back pain and is unable to sit or stand for extended periods of time.  In the March 2011 substantive appeal (VA Form 9), the Veteran contended that she is entitled to a higher disability rating due to the effect the disabilities have on her daily life, including as due to extreme daily pain.     

From April 22, 2009 to December 6, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from April 22, 2009 to December 6, 2012, the criteria for an initial rating in excess of 10 percent for the back disability have not been met or more nearly approximated.  For the initial rating period from April 22, 2009 to December 6, 2012, the Veteran's back disability has been manifested by combined range of motion of 178 degrees, at worst 88 degrees limitation of forward flexion, with symptoms of painful motion, weakness, stiffness, and fatigue.

VA treatment and SSA disability records dated throughout the course of the appeal, the service treatment records, and the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported chronic low back pain.  See also August 2011 statement from the Veteran's mother.  In the May 2009 claim, the Veteran reported daily back pain that is not relieved by pain medication and that, some days, she is unable to walk or get out of bed.  See also June and August 2009 written statements, April 2010 and March 2011 written statements from the Veteran's friend.  In an April 2010 written statement, the Veteran reported severe back pain that prevents her from sleeping.  The evidence of record also reflects that the Veteran has been prescribed pain medication and had a spinal cord stimulator implanted to manage the symptoms of back pain.  In a June 2009 written statement, the Veteran reported being unable to sit or stand for long periods or run.  

At the September 2009 VA examination, the Veteran reported being unable to sleep or sit comfortably due to her back disability and that driving is painful.  The Veteran reported subjective symptoms of fatigue, decreased motion, stiffness, weakness, muscle spasms, severe, daily, constant pain, and flare-ups every two to three weeks that last for hours during which time she is unable to get out of bed.  The VA examination report notes that the Veteran underwent eight lumbar spine surgeries with two separate fusions and a spinal cord stimulator placed in 2001.  The Veteran's gait was noted as normal.  

At the September 2009 VA examination, range of motion testing of the thoracolumbar spine reflected flexion to 88 degrees, extension to 0 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  Objective evidence of pain was noted on active range of motion testing and upon repetition.  No additional limitation of motion was noted upon repetition.  The VA examiner noted that the back disability significantly affected the Veteran's ability to work due to problems with lifting and carrying, lack of stamina, weakness, fatigue, and pain.  The VA examiner noted severe effects on the Veteran's ability to perform chores, shop, exercise, recreation, and travel, moderate effects on bathing and dress, mild effects on toileting, and that the back disability prevents participation in sports. 

In a September 2010 SSA function report, the Veteran reported difficulty lifting, squatting, bending, standing, reaching, walking, sitting, and standing due to back and leg pain.  An April 2011 SSA medical consultant report notes that the Veteran reported she has to stay in bed or in the house due to pain.  The Veteran reported that the pain is sometimes so bad that she cannot get out of bed, drive, or walk.  The April 2011 SSA medical consultant report notes that range of motion testing was performed, though without the use of a goniometer.  The SSA medical consultant noted that extension, bilateral lateral flexion, and bilateral lateral rotation were all normal and that, while there was some limitation of flexion, the Veteran could almost touch her toes.  The April 2012 VA examination report notes constant use of a back brace.  A September 2012 VA treatment records notes full lumbar flexion and extension.    

For the period from April 22, 2009 to December 6, 2012, the Veteran's thoracolumbar spine flexion and combined ranges of motion were consistently greater than 60 degrees for flexion and 120 degrees for combined range of motion for a 20 percent rating.  The September 2009 VA examination report notes thoracolumbar spine flexion to 88 degrees, extension to 0 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  The total combined range of motion of the thoracolumbar spine was 178 degrees.  A September 2012 VA treatment record notes full lumbar flexion and extension.  The Board finds that the weight of the evidence demonstrates that the Veteran's flexion or total combined range of motion of the thoracolumbar spine has not been limited to, or more nearly approximated, 60 degrees of flexion or 120 degrees total combined range of motion as necessary for a 20 percent disability rating under the General Rating Formula.  38 C.F.R. § 4.71a.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's thoracolumbar spine disability has caused pain, which has restricted her overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic low back pain.  However, while objective evidence of pain was noted on active range of motion testing and upon repetition at the September 2009 VA examination, no additional limitation of motion was noted upon repetition.  Rather the VA examination reports and VA treatment records indicate near full flexion and, at worst, combined range of motion of 178 degrees for the period prior to December 6, 2012; therefore, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion.

For the period from April 22, 2009 to December 6, 2012, the back disability was not manifested by ankylosis.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  While the September 2009 VA examination report notes partial ankylosis of the thoracolumbar spine, range of motion testing conducted at the examination reflects near full range of motion upon physical examination.  The September 2012 VA treatment record notes full range of motion in flexion and extension.  Based on the above, the Board finds that the weight of the evidence is against a finding that the back disability was manifested by ankylosis.      

Further, the Board finds that the weight of the evidence is against a finding that the thoracolumbar spine disability was manifested by muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The September 2009 VA examination report notes that the Veteran's spine posture, head position, and gait were normal.  The September 2009 VA examiner noted no abnormal spinal curvatures.  While the examination report notes guarding, the VA examiner notes the guarding was not severe enough to result in an abnormal gait or abnormal spinal contour.   

Finally, a higher disability rating is also not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the period from April 22, 2009 to December 6, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence of record does not indicate any periods of incapacitation with physician ordered bed rest.  The September 2009 VA examiner noted no incapacitating episodes of spine disease.  While the Veteran has consistently reported that the symptoms of back pain sometimes make it difficult for her to get out of bed, the weight of the evidence of record is against, and the Veteran has not alleged, any periods of incapacitation with physician ordered bed rest for the period from April 22, 2009 to December 6, 2012.
 
From December 6, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from December 6, 2012, the criteria for an initial rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  For the initial rating period from December 6, 2012, the Veteran's back disability has been manifested by forward flexion to 45 degrees, objective evidence of painful motion, interference with sitting, standing, and weight-bearing, difficulty ascending and descending stairs, and muscle spasms and guarding severe enough to result in an abnormal gait.

VA treatment and SSA disability records dated throughout the course of the appeal as well as Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported chronic low back pain.  See March 2013 statement with regard to SSA disability benefits.  In March 2013 written statements in connection with SSA disability benefits, the Veteran contended that she uses a back brace every day and any physical activity or prolonged sitting causes back pain that radiates down the legs.

At the December 2012 VA examination, the Veteran reported that the back disability has continued to worsen, constant daily pain, and an inability to work.  The Veteran reported difficulty getting out of bed, sitting or standing for lengths of time, and lifting objects in excess of 10 pounds.  The Veteran reported minimal relief from pain medication.  During flare-ups, the Veteran reported functional impairment of being unable to stand straight, difficulty ascending and descending stairs, and inability to drive due to severe pain.

At the December 2012 VA examination, range of motion testing reflected thoracolumbar spine range of motion to 45 degrees with objective evidence of painful motion at 45 degrees, extension to 5 degrees with objective evidence of painful motion at 0 degrees, bilateral lateral flexion to 15 degrees with objective evidence of painful motion at 15 degrees, and bilateral lateral rotation to 15 degrees with objective evidence of painful motion at 15 degrees.  No additional limitation of motion was noted upon repetitive testing.  The VA examiner noted no functional impairment of the thoracolumbar spine.  The VA examiner noted paraspinal spasms with tenderness to palpation and that the Veteran's guarding and muscle spasms were severe enough to result in an abnormal gait.  The VA examination report notes that the thoracolumbar spine disability has resulted in limitation in ambulation, standing, range of motion, lifting, stairs, sitting, and an inability to run.  

For the period from December 6, 2012, the most limited the Veteran's thoracolumbar spine flexion was ever shown to be was 45 degrees (see December 2012 VA examination report), which is greater than the 30 degree limit for a 40 percent rating under the General Rating Formula.  38 C.F.R. § 4.71a.  The thoracolumbar spine disability also has not been manifested by ankylosis.  See December 2012 VA examination report.  

For the period from December 6, 2012, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca.  Here, there is no question that the Veteran's thoracolumbar spine disability has caused pain, which has restricted her overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic low back pain.  At the December 2012 VA examination, range of motion testing reflected forward flexion to 45 degrees, with objective evidence of painful motion.  The VA examiner noted no functional impairment or additional limitation of motion upon repetitive testing, including as due to functional loss; therefore, the Board finds that the degree of impairment does not warrant a higher rating based on limitation of motion.

Further, a higher disability rating is not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the period from December 6, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The December 2012 VA examination report notes no intervertebral disc syndrome or episodes of incapacitation over the previous 12 month period.  

In the March 2010 notice of disagreement, the Veteran indicated that she was not clear how her multiple back disabilities were evaluated and granted together as one disability, rather than as separate disabilities.  While the Veteran does have multiple back disabilities, the spine diagnostic codes are all rated under the same criteria.  38 C.F.R. § 4.71a.  Assigning separate disability ratings for the service-connected thoracolumbar spine disability would constitute pyramiding because it would compensate the Veteran multiple times for the same lumbar spine symptomatology or impairment.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

The Veteran is in receipt of separate disability ratings for right and left lower extremity radiculopathy associated with the back disability, adjudicated below.  The Board finds that a separate rating is not warranted for any other neurologic impairment associated with the back disability.  The September 2009 and December 2012 VA examination reports note no bowel or bladder dysfunction as a result of the back disability.  See also December 2009, September 2010 VA treatment records.  Based on the evidence of record, the Board finds that a separate evaluation for neurological impairment is not warranted for any part of the initial rating period.  

Finally, the Veteran is in receipt of a noncompensable disability rating for surgical scars associated with the service-connected back disability.  See July 2013 rating decision.  The September 2009 VA examination report notes that the residual surgical scars are not painful on examination and are superficial with no skin breakdown or underlying soft tissue damage.  The December 2012 VA examination report notes that none of the residual surgical scars are painful or unstable and the total area of all related scars was not greater than 39 square centimeters.  The Veteran has not contended that any of the scars associated with the service-connected back disability are painful or unstable.  Based on the above, the Board finds that the weight of the evidence is against a finding that the scars are painful, unstable, deep, or greater than 929 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the back scars.  38 C.F.R. § 4.118 (2014).

Based on the above, the Board finds that the criteria for an initial rating in excess of 10 percent from April 22, 2009 to December 6, 2012 and in excess of 20 percent from December 6, 2012 for the service-connected back disability have not been met or more nearly approximated; therefore, the appeal must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against the appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.      

Initial Disability Ratings for Right and Left Lower Extremity Radiculopathy

The Veteran is in receipt of 10 percent disability ratings for the service-connected right and left lower extremity radiculopathy, respectively, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under the criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of this appeal, the Veteran has contended that the service-connected bilateral lower extremity radiculopathy has been manifested by more severe symptoms than that contemplated by the 10 percent disability ratings assigned.  In the March 2010 notice of disagreement, the Veteran contended that she is entitled to higher disability ratings because the bilateral leg pain tremendously limits her ability to do everyday things and she has been taking high doses of pain medication for years.  In the March 2011 substantive appeal (VA Form 9), the Veteran contended that her legs tingle constantly with shooting pain down both extremities.  The Veteran contended that she is entitled to higher disability ratings due to the effect these disabilities have on her daily life, including as due to extreme daily pain.

From April 22, 2009 to December 6, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the period from April 22, 2009 to December 6, 2012, the criteria for initial ratings in excess of 10 percent for right and left lower extremity radiculopathy have not been met or more nearly approximated.  

VA treatment and SSA disability records dated throughout the course of the appeal, the service treatment records, and the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported pain, tingling, and numbness down both legs to her toes.  See April 2010 written statement from the Veteran.  In the May 2009 claim, the Veteran reported that her legs hurt all the time.  See also August 2009 written statements.  In a September 2010 SSA function report, the Veteran reported difficulty lifting, squatting, bending, standing, reaching, walking, sitting, and standing due to back and leg pain.

At the September 2009 VA examination, the Veteran reported daily shooting pain to the left hip and down the left leg with the left leg worse than the right leg and that her toes tingle.  The VA examination report notes no paresthesias, dysesthesias, or other sensory abnormalities.  The VA examination report notes a history of numbness and paresthesias but no leg or foot weakness, falls, or unsteadiness.  Upon physical examination, the VA examiner noted normal muscle strength, normal sensation, normal (2+) deep tendon reflexes, and no muscle atrophy in the bilateral lower extremities.  

December 2009 VA treatment records note that the Veteran reported sensations of pain, burning, and tingling in the bilateral lower extremities with the left lower extremity worse than the right.  The VA treatment record notes slight weakness, but no falls or limitation of activity caused by the bilateral lower extremities.  The treatment records note normal (5/5) bilateral lower extremity muscle strength, except for the extensor halluces longus muscle that was noted to have diminished muscle strength of active movement against some resistance (4/5).  Deep tendon reflexes were noted as hypoactive (1+) and sensation was intact.  

A February 2010 VA treatment record notes normal (5/5) bilateral lower extremity muscle strength.  A September 2010 VA treatment record notes that the Veteran reported numbness and tingling in the legs.  The April 2011 SSA medical consultant report notes normal (5/5) bilateral lower extremity muscle strength, normal (2+) reflexes, and sensation intact to both vibration and light touch.

At the April 2012 VA examination, the Veteran reported mild paresthesias, dysesthesias, and numbness in the bilateral lower extremities.  The VA examination report notes normal (5/5) muscle strength in the bilateral lower extremities with no muscle atrophy, deep tendon reflexes were normal (2+), decreased sensation for light touch in the right lower extremity, normal sensation for light touch in the left lower extremity, and a normal gait. The VA examiner noted that no nerves were affected (all nerves noted as normal with no incomplete paralysis noted) in the bilateral lower extremities.  The VA examination report notes that an October 2011 EMG report found the Veteran's lower extremities to be normal.  The VA examiner noted partial impairment of physical activities of employment and an inability to sit for long periods of time. 

A September 2012 VA treatment record notes that the Veteran reported leg pain, burning, and tingling in the posterior thigh, calf, and heel with tingling in the toes.  The VA treatment record notes slight weakness, normal and symmetrical (2+) deep tendon reflexes, negative straight leg raising test results, and normal sensation in the bilateral lower extremities.

Based on the above, the evidence of record does not establish that the Veteran's bilateral lower extremity radiculopathy warrant disability ratings in excess of 10 percent for the appeal period prior to December 6, 2012.  For the initial rating period from April 22, 2009 to December 6, 2012, the Veteran's right and left lower extremity radiculopathy has been manifested by pain, mild paresthesias, dysesthesias, and numbness, normal (5/5) muscle strength except for the extensor halluces longus muscle noted as diminished muscle strength of active movement against some resistance (4/5), hypoactive (+1) deep tendon reflexes, normal sensation to light touch and pinprick, and no muscle atrophy or nerve root involvement, more nearly approximating mild incomplete paralysis of the sciatic nerve.  

As noted above, the September 2009 and April 2012 VA examination report note no nerve root involvement associated with the bilateral lower extremity radiculopathy.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Further, the September 2009 VA examination report notes a history of numbness and paresthesias, but no leg or foot weakness, falls, or unsteadiness.  The April 2012 VA examination report notes mild paresthesias, dysesthesias, and numbness.  Based on the above, for the rating period from April 22, 2009 to December 6, 2012, the Board finds that the weight of the lay and medical evidence demonstrates that the right and left lower extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating under Diagnostic Code 8520); therefore, the Board finds that disability ratings in excess of 10 percent are not warranted under Diagnostic Code 8520 for the service-connected bilateral lower extremity radiculopathy for the rating period prior to December 6, 2012.  38 C.F.R. §§ 4.3, 4.7.

From December 6, 2012

After a review of all the lay and medical evidence, the Board finds that, for the period from December 6, 2012, resolving reasonable doubt in favor of the Veteran, 20 percent ratings, but no higher, for right and left lower extremity radiculopathy under Diagnostic Code 8520, as more closely approximating moderate incomplete paralysis of the sciatic nerves, are warranted. 

VA treatment and SSA disability records dated throughout the course of the appeal and the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported pain, tingling, and numbness down both legs to her toes.  See March 2013 statement with regard to SSA disability benefits.  

At the December 2012 VA nerves examination, the Veteran reported that the bilateral lower extremity radiculopathy had worsened over the years with more numbness, shooting pain in the hips and down the legs, and weakness in both legs.  The Veteran reported minimal relief from pain medication or rest. The VA examination report notes a diagnosis of bilateral sciatica.  The VA examination report notes symptoms of severe constant pain, paresthesias, dysesthesias, and numbness in the bilateral lower extremities.  The VA examiner noted normal (5/5) muscle strength in the bilateral lower extremities with no muscle atrophy, normal (2+) deep tendon reflexes, and normal sensation to light touch.  The VA examiner did not note that any nerves were affected in the bilateral lower extremities.  

The December 2012 VA spine examination report notes normal (5/5) muscle strength in the bilateral lower extremities with no muscle atrophy, normal (2+) deep tendon reflexes, normal sensation to light touch, and an inability to perform straight leg raising testing.  A June 2013 VA treatment record notes that the Veteran denied muscle weakness, joint pain, neck pain, or parasthesias and that normal (5/5) muscle strength was noted in the bilateral lower extremities.

Based on the above, resolving reasonably doubt in favor of the Veteran, the Board finds that, for the period from December 6, 2012, the Veteran's service-connected right and left lower extremity radiculopathy has been manifested by severe constant pain, paresthesias, dysesthesias, and numbness, normal (5/5) muscle strength, normal (2+) deep tendon reflexes, normal sensation to light touch, and no muscle atrophy or nerve root involvement, more nearly approximating the criteria for 20 percent disability ratings under Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for disability rating in excess of 20 percent have not been met or more nearly approximated at any time during the rating period from December 6, 2012.  The December 2012 VA examiner, while noting severe constant pain, paresthesias, dysesthesias, and numbness,  noted no nerve root involvement associated with the service-connected bilateral lower extremity radiculopathy.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Further, the December 2012 VA examination report notes normal muscle strength, deep tendon reflexes, and sensation to light touch in the bilateral lower extremities.  Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for initial ratings of 20 percent, but not higher, from December 6, 2012 for the right and left lower extremity radiculopathy have been met.  See 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the back disability or bilateral lower extremity radiculopathy for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has been manifested by limitation of motion, symptoms of painful motion, weakness, stiffness, and fatigue, interference with sitting, standing, and weight-bearing, difficulty ascending and descending stairs, and muscle spasms and guarding severe enough to result in an abnormal gait.  The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as painful motion, weakness, stiffness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and muscle spasms (Diagnostic Codes 5235 to 5242), which are incorporated into the schedular rating criteria.  The Veteran's interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion, which inherently creates difficulty with sitting, standing, weight-bearing, and ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board further finds that for the entire initial rating period, the symptomatology and impairment caused by the Veteran's bilateral lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's right and left lower extremity radiculopathy has been manifested by mild and moderate incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with back disability or bilateral lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a July 2013 rating decision, the RO granted a TDIU, effective April 11, 2012.  The Veteran has 

not filed a notice of disagreement with the effective date assigned; therefore, the issue of TDIU for an earlier period is not in appellate status before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).   

	
ORDER

An initial disability rating for lumbar degenerative arthritis status post L4-S1 posterior lumbar interbody fusion (PLIF) and spinal cord stimulator in excess of 10 percent for the period from April 22, 2009, and in excess of 20 percent from December 6, 2012, is denied.

An initial disability rating for right lower extremity radiculopathy in excess of 10 percent for the period from April 22, 2009 to December 6, 2012 is denied; a disability rating of 20 percent, but no higher, from December 6, 2012 is granted.

An initial disability rating for left lower extremity radiculopathy in excess of 10 percent for the period from April 22, 2009 to December 6, 2012 is denied; a disability rating of 20 percent, but no higher, from December 6, 2012 is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


